235 F.3d 617 (D.C. Cir. 2001)
Paul Weyrich, Appellantv.The New Republic, Inc., et al., Appellees
No. 99-7221
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued October 11, 2000Decided January 5, 2001

[Copyrighted Material Omitted][Copyrighted Material Omitted]
Appeal from the United States District Court  for the District of Columbia (No. 99cv01213)
Larry Klayman argued the cause and filed the briefs for  appellant.
Andrew H. Marks argued the cause for appellees.  With  him on the brief were Clifton S. Elgarten and Stuart H.  Newberger.
Before:  Edwards, Chief Judge, Rogers, Circuit Judge, and  Silberman, Senior Circuit Judge.


1
Opinion for the Court filed by Chief Judge Edwards.

Harry T. Edwards Chief Judge:

2
Appellant Paul Weyrich appeals  from an order of the District Court dismissing his suit for  defamation, false light invasion of privacy, and civil conspiracy  to defame.  Weyrich's complaint asserts that he was defamed  by an article, "Robespierre of the Right--What I Ate at the  Revolution," authored by David Grann and published by The  New Republic on October 27, 1997.  The article is flowered  with anecdotes that reveal Weyrich to be both emotionally  volatile and short-tempered, and it depicts him as both a  zealoted political extremist and an easily-enraged tyrant of  the first order.


3
Weyrich complains that the article oversteps the bounds of  protected political commentary by attributing to him, as its  central theme, the diagnosable mental condition of paranoia. He further contends that, in presenting its overall picture of  mental instability, the piece relies on false and misleading  anecdotes, as well as two defamatory caricatures.  The District Court disagreed and granted appellees' motion to dismiss Weyrich's complaint in its entirety prior to discovery.


4
We reject Weyrich's claim that the article attributes to him  a diagnosable mental illness.  "Paranoia" is used in the article  as a popular, not clinical, term, to embellish the author's view  of Weyrich's political zealotry and intemperate nature.  The  author's musings on these scores are protected political commentary, for, in context, it is clear that his comments are  meant only to deride Weyrich's political foibles and, relatedly,  to attack what the author sees as the inability of the conservative movement "to accept the compromising nature of power."  In short, these comments cannot reasonably be understood as verifiably false, and, therefore potentially actionable,  assertions of mental derangement.


5
There are other segments of the article, however, that may  extend beyond protected commentary.  Accepting the facts as  alleged in the complaint, as we must, it appears that some of the anecdotes reported in the article are reasonably capable  of defamatory meaning and arguably place Weyrich in a false  light that would be highly offensive to a reasonable person. Thus, because we find that some of the article's contested  statements are both verifiable and reasonably capable of  defamatory meaning, at least a portion of the complaint is  sufficient to survive a Rule 12(b)(6) motion to dismiss.  We  are therefore constrained to reverse and remand the case for  further proceedings.

I. Background
A. The Article

6
The cover of the October 27, 1997 issue of The New  Republic carries a caricatured and smiling Paul Weyrich  leaning against a guillotine, arms crossed and wearing the  square-buckled shoes of a puritan.  The disembodied heads of  conservative politicians--Newt Gingrich, Fred Thompson, and  others--litter the ground, each donning wide-eyed looks of  consternation and disbelief.  Just left of the scene, the cover  reads "Robespierre of the Right--Paul Weyrich and the  Conservative Quest for Purity."  Between the covers of the  cited issue of the magazine is the disputed article that is the  subject of this law suit.  See David Grann, Robespierre of the  Right--What I Ate at the Revolution, The New Republic, Oct.  27 1997, at 20 (hereinafter "Article").  The five-page article  purports to offer a brief story of appellant's life as a leading  member of the conservative movement over the past 30 years. The article poses Weyrich as a symbol of the movement. And the author postulates that, because of its uncompromising character, the movement has torn apart and destabilized a  Republican party it helped to create.


7
At the outset of the article, Grann offers a justification for  the piece:  "If Weyrich were the only conservative purging  Republicans, he would be no more than an interesting character--a minor, albeit compelling, player in the history of the  conservative movement.  Yet, he has become, in many respects, a case study of the conservative mind."  Article, at 20. Grann then dedicates the first part of the article to appellant's role in the rise of populist conservatives to national  prominence in the 1970s.  The article catalogs Weyrich's  various leadership roles in the ideological movement:  from  founding the Conservative Lunch Club of Capitol Hill, to  launching the Heritage Foundation, to establishing the Free  Congress Foundation, appellant helped grow the movement  at every stage--even coining the term "moral majority."


8
The article's description of appellant takes a decided turn,  however, when the story moves to the period beginning with  the inauguration of Ronald Reagan:  "By 1981, while his  friends were still basking in their newfound power, Weyrich  began to experience sudden bouts of pessimism and paranoia--early symptoms of the nervous breakdown that afflicts  conservatives today."  Article, at 22 (emphasis added). Thereafter, the remainder of the article reveals appellant to  be an uncompromising, vengeful, and often tyrannical "symbol" of the conservative movement.  He engineers the downfall of John Tower.  Id.  He accuses Senator Orrin Hatch of  having "psychological problems."  Id. at 19.  He distances  himself from Newt Gingrich, who, he says, "does not have  any immutable principles that he would die for," and Trent  Lott, who he describes as "the greatest disappointment of my  life."  Id. at 24 (emphasis in original).


9
The article relays the following notable episode:


10
By the 1988 presidential campaign, Weyrich was even more disillusioned.  When the Bush camp refused to meet with a group of Afghani resistance fighters, Weyrich conspired to hide them in an adjoining room when Dan Quayle turned up for a luncheon hosted by the Free Congress Foundation;  the plan was to spring them on the unsuspecting Quayle.  But at the last minute, Bill Pascoe, Bush's liaison to the Beltway conservatives, leaked the plot, and Weyrich snapped.  "Suddenly there was a volcano of screaming," recalls one lobbyist in the room.  "Weyrich was calling Bill a traitor.  He was spitting and frothing at the mouth.  We were ready to get him a room right next to Hinckley."  When the yelling stopped, Weyrich dispatched a letter to Pascoe's  fiancee, questioning Pascoe's loyalty and implying that he was unfit for marriage.


11
Id. at 22.  On the page opposite this vignette, there appears a  second caricature, this time depicting appellant in a tie and  suspenders, feeding on a skewer of charred bodies.  Its  portrayal of appellant echoes Grann's comparison of appellant  to conservatives generally:  "Since taking power in 1994,  conservatives have gorged even by their standards.  They  have savaged Dole, ravaged Gingrich, plumped up and then  devoured Lott.  They have shutdown the government they  spent decades trying to fill.  They have, in short, acted as  nutty as Weyrich."  Id. at 22.  The piece calls this tendency  "Weyrichism," referring to "the kind of rhetoric that brands  one's own people apostates when they make some of the  compromises that power inevitably demands."  Id.


12
Grann then details appellant's latest project, a conservative  cable channel known as National Empowerment Television  ("NET"):  "Launched in 1993 with a budget of roughly $10  million, it was supposed to be Weyrich's masterwork:  the  first ideologically driven public affairs network in America, a  kind of third-wave Pravda."  Id. at 23.  The article describes  the network as a 24-hour vehicle, both on and off screen, for  Weyrich's conservatism.  Not only did he host many of the  shows, he "even imposed ideological litmus tests on stagehands and secretaries.  The result, staffers say, was sound  technicians who could spout the pro-life line but not plug in  the microphone."  Id.  Grann notes that "[o]ne reporter says  he was nearly fired for getting a response from the Clinton  administration about a scandal;  he recalls how, when a guest  blurted out on air that he was gay, Weyrich became apoplectic.  'Why should I be ashamed?'  Weyrich says.  'I want  people on a mission.' "  According to the article, appellant  eventually transformed the station into a self-contained fiefdom:


13
More and more isolated, Weyrich now surrounds himself with a coterie of sycophants who, aides say, have little understanding of television and who patrol the corridors maintaining ideological discipline.  His inner circle con sists mainly of family members who receive handsome salaries for their services:  one son is in charge of coalition luncheons;  another produces "Morning View" on NET;  his daughter is vice president for development.


14
Weyrich also increasingly relies on Bill Lind, a kind of minister of culture who hosts "Next Revolution" each week, always wearing what appears to be the same black turtleneck.  Lind's own Manichaean ideology has only encouraged Weyrich.


15
Id. at 24.


16
"As they had back home in Wisconsin," the article reports,  "people in Washington soon crossed to the other side of the  street when they saw Weyrich coming.  Gingrich, who had  anchored two shows, declined to sign another contract.  Lott  revoked the special Senate parking privileges Weyrich had  gotten after a car accident.  GOP Senator John McCain of  Arizona refused even to talk to him.  'We know,' says Senator  Orrin Hatch, 'who has the psychological problems.' "  Id.  By  1996, the network had run into financial trouble.  Too much  conservative competition on the national networks and mainstream cable channels meant that Weyrich needed to "shout  louder just to be heard.  On one recent evening, when  Republican Congressman Joe Barton left an NET broadcast  early in order to cast a vote, Weyrich lost it.  He blastfaxed  his remarks to the media under the headline:  'Congressman  walks out on NET live interview.'  'You wonder why they  break their word on these big things,' he fumed.  'They can't  even keep their word on little things.' "  Id.


17
The article closes with Grann interviewing appellant at the  Monocle, a famed insider Washington restaurant, "where  JFK sent a limo from the White House to pick up his favorite  sandwich."  Id.  Grann notices that appellant appears uncomfortable with his surroundings, that "[h]e seems conscious of  being mistaken for the people around him....  When  [Grann] ask[s] him what to order, he says he doesn't eat here  enough to know.  Yet, judging by the staff's reaction to him,  he seems to be a regular--a fact the manager later confirms." Id.  Asked whether he had not become "a kind of K Street Robespierre--a man who once devoted his life to building a  movement and who now profits by destroyingit," appellant  offers Grann a "glimpse [of] his famous temper":


18
"I defy anybody to tell me any privilege that I have as a result of what I'm doing," Weyrich says, turning red.  "I just think that is a bogus charge."  Though he makes at least $280,000 a year for all his operations, and was driven to the restaurant in a chauffeured sedan, [Grann doesn't] say anything.  "If the good Lord wants me to do something else then I'll be gone tomorrow," he continues, his voice rising.  "Every year I have been in this city, I find it more sinful.  And I have prayed many times for the opportunity to do something else.  And so far the answer keeps coming back:  'Keep doing what you're doing.' " Id.

B. The Present Action

19
Less than one year after the disputed publication, appellant  filed suit against appellees The New Republic, Grann, and  others in Florida state court for defamation, civil conspiracy  to defame, and false light invasion of privacy.  See Complaint,  Weyrich v. The New Republic, Inc., No. 098-7628 (Fla. Cir.  Ct. Sept. 22, 1998) (hereinafter "Complaint"), reprinted in  Joint Appendix ("J.A.") at 5.  Appellees removed the case on  diversity grounds to the United States District Court for the  Middle District of Florida, which then transferred it to the  District Court for the District of Columbia.  The District  Court dismissed the complaint on August 13, 1999 in response  to appellees' Rule 12(b)(6) motion.  The instant appeal followed.


20
The complaint alleges that the article "contains false, misleading, disparaging and defamatory statements about Mr.  Weyrich that wrongfully portray him as mentally unsound  and paranoid.  Persons who read this Article understood it to  have such meaning."  Complaint p 12.  As examples, it cites  both the above-quoted reference to "bouts of pessimism and  paranoia," and a pair of sentences from the first page of the piece:  "The habits of suspicion, pessimism, and antagonism  run too deep.  And nowhere do they run deeper than in Paul  Weyrich."  Id. p 13 (quoting Article, at 20, but failing to finish  the quoted sentence:  "--a man trying his hardest to destroy  the very Republican establishment he spent his life building"). In addition to these direct "attributions" of paranoia, the  complaint identifies a number of the article's anecdotal vignettes, including most of the above-quoted passages, which  "further wrongfully depict Mr. Weyrich as mentally unsound  and paranoid ... [and] that wrongfully portray Mr. Weyrich  as isolated, tyrannical and violent."  Id. pp 14-15.  Finally, it  alleges that the two caricatures contribute to the article's  portrait of appellant as "mentally unsound and paranoid." Id.pp 16-17.

II. Analysis

21
We review the District Court's grant of appellees' Rule  12(b)(6) motion to dismiss de novo.  Taylor v. FDIC, 132 F.3d  753, 761 (D.C. Cir. 1997).  "Dismissal under Rule 12(b)(6) is  proper when, taking the material allegations of the complaint  as admitted, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969),  and construing them in plaintiff['s] favor, Scheuer v. Rhodes,  416 U.S. 232, 236 (1974), the court finds that the plaintiff[ ]  ha[s] failed to allege all the material elements of [his] cause of  action."  Id.  In undertaking this review, we must assume, as  the complaint alleges, the falsity of any express or implied  factual statements made in the article.  See Complaint pp 1217, 28, 32.  We must also assume that such statements were  made by appellees with knowledge of their falsity or reckless  disregard for their truth.  See id.pp 29, 33.  We must then  decide whether the disputed article (1) contains express or  implied verifiably false statements of fact, which (2) are  reasonably capable of defamatory meaning or otherwise place  appellant in an offensive false light.  See Moldea v. New York Times Co., 15 F.3d 1137, 1142-43 (D.C. Cir. 1994) (hereinafter  "Moldea I"), rev'd in part on reh'g, 22 F.3d 310 (D.C. Cir.  1994) (hereinafter "Moldea II");  see also Guilford Transp.  Ind., Inc. v. Wilner, 760 A.2d 580, 597 (D.C. 2000).


22
A. Verifiable Statements under Milkovich, Moldea I, and Moldea II


23
For a statement to be actionable under the First Amendment, it must at a minimum express or imply a verifiably  false fact about appellant.  Milkovich v. Lorain Journal Co.,  497 U.S. 1, 19-20 (1990);  Moldea II, 22 F.3d at 313 ("[S]tatements of opinion can be actionable if they imply a provably  false fact, or rely upon stated facts that are provably false."). However, "a statement of opinion relating to matters of public  concern which does not contain a provably false factual  connotation will receive full constitutional protection."  Milkovich, 497 U.S. at 20 (relying on Philadelphia Newspapers,  Inc. v. Hepps, 475 U.S. 767 (1986)).  Thus, the First Amendment provides protection for "statements that cannot 'reasonably [be] interpreted as stating actual facts' about an individual."  Milkovich, 497 U.S. at 20 (quoting Hustler Magazine,  Inc. v. Falwell, 485 U.S. 46, 50 (1988)).  In deciding whether  a reasonable fact finder could conclude that a statement expressed or implied a verifiably false fact about appellant, the  court must consider the statement in context.  Moldea II, 22  F.3d at 313-15.  "This provides assurance that public debate  will not suffer for lack of 'imaginative expression' or the  'rhetorical hyperbole' which has traditionally added much to  the discourse of our Nation."  Milkovich, 497 U.S. at 20  (quoting Hustler Magazine, 485 U.S. at 53-55).  Verifiability  is therefore a critical threshold question at the Rule 12(b)(6)  stage.


24
With these principles in mind, we reject appellant's claim  that, by stating that he "began to suffer bouts of pessimism  and paranoia" following the 1981 election, the article actually  attributes to appellant a "debilitating psychological condition."  Appellant's Br. at 15.  The article's single reference to  "paranoia" is certainly pejorative, but the author deploys it in  its popular, not clinical, sense to describe and criticize what  he sees as "early symptoms of the nervous breakdown that  afflicts conservatives today."  Article, at 22.  Appellees rightly point out that the definitive, clinical term "paranoia" has  taken on a less-than-definitive popular meaning, as have  "crazy" and "nutty."


25
Appellant argues that the present case is indistinguishable  from Goldwater v. Ginzburg, 414 F.2d 324 (2d Cir. 1969), in  which the Second Circuit upheld a defamation judgment  against media defendants for reporting that Senator Barry  Goldwater had a paranoiac personality.  There, two authors  penned a psychobiography of the Senator for Fact Magazine,  asserting that he, in fact, suffered from clinically diagnosable  paranoia.  In so doing, they relied on a single-question survey  of thousands of psychiatrists, whom they asked whether the  Senator was "psychologically fit to serve as President of the  United States" after informing each that the Senator had  already suffered from two nervous breakdowns (which was  not true).  Id. at 329-30.  They presented their findings as a  psychological profile of the Senator, detailing various instances of his political and personal conduct as predictable manifestations of an underlying psychological illness.  In short,  the article purported to be a well-researched psychiatric  diagnosis--which it was not.


26
The holding in Goldwater is both unremarkable and inapposite.  The defendants in that case had published a fraudulent  diagnosis, which was itself verifiable.  Here, references to  "bouts of pessimism and paranoia," "habits of suspicion, pessimism, and antagonism," and the fact that other conservatives  have acted "as nutty as Weyrich," cannot be so understood.Certainly, looking at these statements in isolation, a reasonable reader might interpret them to attribute a diagnosable  and debilitating mental affliction to appellant.  "Bouts of ...  paranoia" might suggest appellant actually suffered repeated  delusional or psychotic episodes, as appellant's brief suggests. But, the First Amendment demands that we place these  references in their proper context.  Moldea II, 22 F.3d at 314  (reversing in part Moldea I on rehearing, because "Moldea I  erred in assuming that Milkovich abandoned the principle of  looking to the context in which speech appears").


27
The present case fits comfortably within the well-guarded  Bresler-Letter Carriers line of decisions, the vitality of which  the Supreme Court recently reaffirmed in Milkovich.  497  U.S. at 20.  In Greenbelt Cooperative Publishing Ass'n v.  Bresler, 398 U.S. 6 (1970), the Court extended First Amendment protection to a newspaper's assertion that a real estate  developer had "blackmailed" the city.  The Court noted that  the statements would have been actionable if the paper  actually had accused Bresler of committing the crime of  blackmail.  However, context revealed that the newspaper  had used the term only to describe Bresler's hard-nosed  negotiating tactics.  Id. at 13.  Similarly, in National Ass'n of  Letter Carriers v. Austin, 418 U.S. 264 (1974), the Court held  that a union could not be sued for its use of the term "scab,"  defined in part as a "traitor," though actual accusations of  treason would be actionable.  Id. at 283-84.


28
As used in the present case, the term "paranoia" animates  the author's critique of what he sees as appellant's (and other  conservatives') unwavering and, ultimately, self-defeating political dogmatism.  The difficulty in the present case, if there  is one, stems from the author's decision to interweave examples of appellant's political extremism with examples of his  behavioral extremism.  In one episode, the article reports  appellant as having "snapped" and "frothed at the mouth,"  erupting in anger so irrationally that onlookers were "ready  to get him a room right next to Hinckley."  Article, at 22.  In  another, he becomes "apoplectic" after a guest admits his  homosexuality on the air.  Id. at 23.  Former colleagues no  longer speak to him;  Orrin Hatch has implied that he has  "psychological problems."  Id. at 24.  Appellant has withdrawn, "[m]ore and more isolated," surrounding himself with  "a coterie of sycophants," including Bill Lind, whose "Manichaean ideology has only encouraged [appellant]."  Id.  Appellant argues that these episodes and anecdotes provide as  much context for the phrase "bouts of ... paranoia" as does  the general political commentary, and a reasonable reader  might therefore regard the article as actually asserting that  appellant suffers from, or has been diagnosed with, a psychological ailment.


29
Admittedly, the article paints an unflattering picture of  appellant.  Indeed, it uses examples of his "famous temper"  to shade the line between political extremism and personal  extremism, suggesting that the alleged irrationality of the  conservative right runs deeper than mere ideology.  But the article's suggestion that appellant's behavior exhibited "paranoia" is rhetorical sophistry, not a verifiably false attribution  in fact of a "debilitating mental condition" as was the case in  Goldwater.  Never does the article claim to make a psychological pronouncement, nor would a reasonable reader understand it to do so.  The New Republic is itself well-known to  be a magazine of political commentary, a self-described  "Weekly Journal of Opinion."  Presented in such a loose  manner, in such a well-understood context, the article's reference to "bouts of ... paranoia" is neither verifiable nor does  it imply specific defamatory facts about appellant.  Likewise,  the caricatures, though biting, are not actionable.  See Hustler Magazine, 485 U.S. at 53-54 (extolling the value of  political cartoons to a free society).


30
These findings do not end our analysis, however.  The fact  that the use of the term "paranoia" constitutes protected,  unverifiable comment in the present case does not insulate  the otherwise verifiable anecdotes reported by the author in  support of his assertions that Weyrich is "nutty" and notable  for his "famous temper."  In other words, an article's political  "context" does not indiscriminately immunize every statement  contained therein.


31
The complaint asserts that appellees have published a  number of false anecdotes, suggesting to the average reader  that appellant is not only a political reactionary, but emotionally volatile, perhaps even mentally unsound, and otherwise  unfit for his profession.  For example, the article includes  some historical vignettes which, alone and in concert, offer  the reader a glimpse of appellant's "famous temper."  Article,  at 24.  Unlike the two caricatures, nothing in the common  parlance of political criticism would alert a reasonable reader  that the article's anecdotes about Weyrich are other than  verifiable facts.  Indeed, in a number of instances, the author  utilizes quotations, some purportedly from appellant, to further reinforce the impression that the stories are in fact true. See Masson v. New Yorker Magazine, Inc., 501 U.S. 496,  519-20 (1991) ("The orthodox use of a quotation is the quintessential 'direct account of events that speak for themselves.' " (quoting Time, Inc. v. Pape, 401 U.S. 279, 285 (1971)).  The anecdotes are not offered as forms of parody,  see Hustler Magazine, 485 U.S. 46 (offering examples of  protected parody);  they are presented as the truth about  Weyrich.  And in most instances, the offending anecdotes are  verifiable.


32
The line separating a fabricated narrative and hyperbolic  description of an actual event is sometimes fuzzy.  The First  Amendment protects a reporter's "rational interpretation" of  events or factual statements when relying on ambiguous  sources.  Masson, 501 U.S. at 519.  If it turns out that the  facts underlying the offending anecdotes are true, and appellant takes issue instead with the article's description and  rhetorical juxtaposition of events, appellant's claim must fail. Rational interpretation passes over into verifiably false reporting of the described events only when the author has,  through description and reporting, materially altered the  underlying facts.  Id. at 516.  These issues are not before us  on this appeal, however.  Rather, as noted above, our inquiries on this appeal are limited to whether the disputed article  (1) contains express or implied verifiably false statements of  fact, which (2) are reasonably capable of defamatory meaning  or otherwise place appellant in an offensive false light.  We  conclude here that the reported anecdotes survive the verifiability screen.  We turn now to consider whether the cited  anecdotes are reasonably capable of defamatory meaning.

B. Reasonably Capable of Defamatory Meaning

33
Because this is a diversity action, we must first decide the  proper law of defamation and false light invasion of privacy to  apply.  This court looks to the choice of law rules prevailing  in the District of Columbia, see Klaxon Co. v. Stentor Elec.  Mfg. Co., 313 U.S. 487, 496 (1941), which employs the governmental interest analysis test of the Restatement Second of  Conflict of Laws, Vaughan v. Nationwide Mut. Ins. Co., 702  A.2d 198, 200 (D.C. 1997).  Applying it to defamation actions,  "[t]he weight of authority considers that the law to be applied  is ... [that of] the place where the plaintiff suffered injury by  reason of his loss of reputation."  Dowd v. Calabrese, 589 F. Supp. 1206, 1210 (D.D.C. 1984) (citing Restatement (Second) of Conflict of Laws § 150 cmt. e (1971)).  Given the  nature of appellant's livelihood, given that appellant worked  in Washington, D.C. at the time the article was published, and  given that both parties rely on District of Columbia law, we  apply the District's common law of defamation and false light  invasion of privacy in assessing the claims before us.


34
A statement is actionable in defamation under District of  Columbia law if it is both false and defamatory.  Moldea I, 15  F.3d at 1142.  As noted above, because this is an appeal from  a grant of a Rule 12(b)(6) motion, we must assume the falsity  of any verifiable statement.  A statement is defamatory "if it  tends to injure plaintiff in his trade, profession or community  standing, or lower him in the estimation of the community." Liberty Lobby, Inc. v. Dow Jones & Co., 838 F.2d 1287, 129394 (D.C. Cir. 1988) (quoting Howard Univ. v. Best, 484 A.2d  958, 988 (D.C. 1984)).  An "allegedly defamatory remark must  be more than unpleasant or offensive;  the language must  make the plaintiff appear 'odious, infamous, or ridiculous.' " Best, 484 A.2d at 989.  Whether a statement is capable of  defamatory meaning is a question of law, but "[i]t is only  when the court can say that the publication is not reasonably  capable of any defamatory meaning and cannot be reasonably  understood in any defamatory sense that it can rule as a  matter of law, that it was not libelous."  White v. Fraternal  Order of Police, 909 F.2d 512, 518 (D.C. Cir. 1990) (quoting  Levy v. American Mut. Ins. Co., 196 A.2d 475, 476 (D.C.  1964)).


35
Although we do not here dissect each verifiable statement  to provide an exhaustive list for the District Court, potential  candidates include the author's observation that appellant, in  response to Bill Pascoe's perceived betrayal, "snapped,"  erupted in a "volcano of screaming," "froth[ed] at the mouth,"  and "dispatched a letter to Pascoe's fiancEe, questioning  Pascoe's loyalty and implying that he was unfit for marriage." Article, at 22.  If indeed the story is fabricated, we cannot  say that it is not reasonably capable of any defamatory  meaning--it arguably makes appellant appear highly volatile, irrational, unsound and otherwise "odious, infamous, or ridiculous."


36
Not all of the verifiably false anecdotes relied upon by  appellant are reasonably capable of defamatory meaning. For example, at the hearing on the motion to dismiss in the  District Court, counsel for appellant protested vigorously that  the author had defamed appellant by falsely asserting that  Newt Gingrich had refused to sign another NET anchor  contract, that Trent Lott had revoked appellant's capitol  parking privileges, and that John McCain will not talk with  him.  Transcript of Hearing, at 8-9 (Aug. 13, 1999), reprinted  in J.A. at 33.  We agree with the District Court that, even if  false, these facially innocuous statements are not themselves  defamatory and, as such, should have no bearing on the  resolution of appellant's claims on remand.  They certainly do  not, on their face, suggest anything untoward about appellant. On remand, the District Court must decide which of the  verifiably false statements cited by appellant are reasonably  capable of defamatory meaning.  We emphasize again that, to  be actionable, the story must be materially false.  If the  author has merely hyperbolized, provided colorful rhetorical  description of appellant's anger, that will not suffice.  Restatement (Second) of Torts  § 581A cmt. f (1977) ("Slight  inaccuracies of expression are immaterial provided that the  defamatory charge is true in substance.");  see also Masson,  501 U.S. at 516-17 (applying "substantial truth" doctrine).

C. False Light Invasion of Privacy

37
We pause only briefly over appellant's related false light  invasion of privacy claim.  Though invasion of privacy false  light is distinct from the tort of defamation, the same First  Amendment protections apply.  See Moldea I, 15 F.3d at  1151 ("[A] plaintiff may not avoid the stricturesof the burdens of proof associated with defamation by resorting to a  claim of false light invasion.").  Because the two torts are so  similar, "[a] plaintiff may only recover on one of the two  theories based on a single publication, but is free to plead  them in the alternative."  Id.


38
To prevail on a false light claim under District of Columbia  law, appellant must show that (a) the published material  places appellant in a false light which "would be highly  offensive to a reasonable person," and (b) "the actor had  knowledge of or acted in reckless disregard as to the falsity of  the publicized matter and the false light in which the other  would be placed."  Id. at 1150-51 (quoting Restatement  (Second) of Torts § 652E).  The second element tracks the  First Amendment's intent requirement for defamation claims  brought by public figures, see New York Times, 376 U.S. 254,  and the court at this stage assumes the requisite state of  mind.  The Restatement Second of Torts recognizes that the  "highly offensive" and "odious, infamous, and ridiculous" inquiries, though similar, may sometimes produce different  results.  Restatement (Second) of Torts § 652E cmt. b.  We  remind the District Court that, before finding that a statement is not actionable, because it is not reasonably capable of  defamatory meaning, it must also satisfy itself that the statement does not arguably place appellant in a "highly offensive"  false light.

III. Conclusion

39
Political commentary can be brutal, and the brutality of  that commentary alone does not render protected speech  unprotected.  But neither does the label "political commentary" insulate the reporting of verifiable and arguably defamatory facts.  There is no doubt that a reasonable person,  reading the article's repeated tale of appellant's volatile temper and apparent emotional instability, could very well conclude that appellant is an emotionally unstable individual unfit  for his trade or profession.  One or more of the anecdotes  arguably make appellant appear personally odious, infamous,  or ridiculous.  On remand, the District Court must take pains  to distinguish those anecdotes that are both verifiably false  and reasonably capable of defamatory meaning from those  that are not.


40
In remanding this case, we do not in any way suggest the  proper outcome on the merits.  Appellant must still clear a number of difficult hurdles.  He must show that the potentially defamatory statements are indeed materially false.  Because appellant is a public figure and the offending statements speak to his capabilities and credibility as a political  actor, he must also "demonstrate by clear and convincing  evidence that [appellees] published the defamatory falsehood  with 'actual malice,' that is, with 'knowledge that it was false  or with reckless disregard of whether it was false or not.' " Liberty Lobby, 838 F.2d at 1292 (quoting New York Times,  376 U.S. at 280).


41
We are mindful that trial courts are understandably wary  of allowing unnecessary discovery where First Amendment  values might be threatened.  As we have suggested on previous occasions, the District Court may in its discretion limit  discovery to the threshold issue of falsity, thereby delaying  and possibly eliminating the more burdensome discovery  surrounding evidence of "actual malice."  McBride v. Merrell  Dow & Pharm., Inc., 800 F.2d 1208, 1214 (D.C. Cir. 1986).


42
So ordered.